05/08/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0178



                                    No. DA 18-0178

STATE OF MONTANA,

                Plaintiff and Appellee,
         v.

JOHN WILSON CHAMBERS,

                Defendant and Appellant.

                                          ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 8, 2020, within which to prepare, serve, and file its response

brief.




CMF                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 8 2020